UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1821


VICTOR BERNARD PERKINS,

                     Plaintiff - Appellant,

              v.

JOHN ASHCROFT; ERIC H. HOLDER, JR.; LORETTA LYNCH,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:18-ct-03014-D)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Victor Bernard Perkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor Bernard Perkins appeals the district court’s order and judgment dismissing

his complaint as frivolous under 28 U.S.C. § 1915(e)(2) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm. Perkins v. Ashcroft, No. 5:18-

ct-03014-D (E.D.N.C. July 11, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2